DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/13/2021 has been entered. Claims 1-4 are pending in the application.

Claim Objections
Claims 1 and 3 is objected to because of the following informalities:  
The recitation in claim 1 of “the front region of mat having” should be changed to --the front region of the mat having--.
The recitation in claim 1 of “for training the batter training the batter to keep” should be changed to --for training the batter to keep--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Menard (20150290515).

	Regarding claim 1, Menard (Figures 1-6) teaches a system, the system comprising: a batting mat (12) (Para. 0035) having a front region and a back region; a baseball plate  (20) located on the back region of the mat having a plurality of color-coded batting tee pitch location indicators (Fig. 1, Part No. 40b, 40g) (See also figures 3-4) thereon; a batting tee placed on the baseball plate (Para. 0035, 0042, 0047); a ball placed on the batting tee (Para. 0035, 0048); and wherein the front region of the mat is in front of the baseball plate (See figure 1, 3-4), the front region of mat having a plurality of colored zones (Fig. 1, Part No. 44, 46) that matches a color-coded batting tee pitch location indicator color (Para. 0053), wherein the colored zone indicates to a batter where to look while hitting a ball off of the batting tee placed on a color-coded batting tee pitch location indicator, wherein a batter is trained to look to the colored zone that matches the color-coded batting tee pitch location indicator for a ball (Para. 0047-0048); wherein the batting tee is placed on one of the plurality of color-coded batting tee pitch location indicators on the baseball plate for training the batter training the batter to keep their head steady on the color-coded zone on the front region batting tee pitch location indicator color during a swing at the baseball on the batting tee (Para. 0042, 0047, 0053-0055, 0067-0068).  
	Menard does not teach wherein each of the batting tee pitch location indicators are a different color, wherein each of the zones is a different color.
	It is noted that the claim recitation of “a baseball plate having a plurality of color-coded batting tee pitch location indicators thereon, wherein each of the batting tee pitch location indicators are a different color” and “the front region of mat having a plurality of colored zones, wherein each of the zones is a different color, that matches a color-coded batting tee pitch location indicator color,” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, and the functional relationship between the printed matter and the associated product must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another" and "enable the card to be traded and blind drawn". However, the court found the pitch location indicator and color coded zones) does not patentably distinguish the claimed apparatus (the baseball plate and mat) from the prior art so that the printed matter is not given patentable weight. 	
 	It is noted that the prior art of Menard discloses different indicia/patterns which is comparable to applicant’s different colors as a batter can distinguish the different indicia whether it is a different color or pattern. The actual contents of the printed matter is not given patentable weight.
 	It is noted that the prior art of Menard is fully capable of being used to perform the claim recitation of “the colored zone indicates to a batter where to look while hitting a ball off of the batting tee placed on a color-coded batting tee pitch location indicator, wherein a batter is trained to look to the colored zone that matches the color-coded batting tee pitch location indicator for a ball” and “for training the batter training the batter to keep their head steady on the color-coded zone on the front region matching the batting tee pitch location indicator color during a swing at the baseball on the batting tee,” however, it is noted that the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Menard. It is noted that the prior art of Menard teaches the structure of the claimed apparatus batting mat, baseball plate, batting tee, and baseball) and the use of the claimed apparatus by a user is directed to intended use.


 	Regarding claim 2, Menard (Figures 1-6) teaches a circular region (Fig. 1, Part No. 34, 40e) formed on the back portion of the mat, wherein the circular region is a foot position indicator for a batter to placing a batter's foot on while hitting a ball off the batting tee and maintaining the batter’s head and eye stability toward a zone located on the front forward of the batting tee and baseball plate (Para. 0044, 0053-0055, 0067-0068).
	It is noted that the claim recitation of “a circular region formed on the back portion of the mat, wherein the circular region is a foot position indicator for a batter to placing a batter's foot on while hitting a ball off the batting tee” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, and the functional relationship between the printed matter and the associated product must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no unobvious functional relationship between the printed matter (the claimed circular region) and the substrate (the mat), and there is no new feature of physical structure and no new relation of printed matter to physical structure so that the printed matter circular region) does not patentably distinguish the claimed apparatus (the baseball plate and mat) from the prior art so that the printed matter is not given patentable weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Menard in view of Wiseman (5642880).

 	Regarding claim 3, Menard (Figures 1-6) teaches a method for training a batter, the method comprising: placing a ball on a batting tee (Para. 0042, 0047) on a first color-coded pitch location indicator (Para. 0053) on a baseball plate (20) on a back region of a mat, so that a batter sees one of a plurality of color-coded zones (Fig. 1, Part No. 44, 46) formed on a front region of the mat, wherein the front region of the mat is  
	It is noted that the claim recitation of “a first color-coded pitch location indicator on a baseball plate on a back region of a mat” and “a plurality of color-coded zones formed on a front region of the mat” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, and the functional relationship between the printed matter and the associated product must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, In the instant case, there is no unobvious functional relationship between the printed matter (the claimed colors) and the substrate (the mat), and there is no new feature of physical structure and no new relation of printed matter to physical structure so that the printed matter (the pitch location indicator and color coded zones) does not patentably distinguish the claimed apparatus (the baseball plate and mat) from the prior art so that the printed matter is not given patentable weight. It is noted that the prior art of Menard discloses different indicia/patterns which is comparable to applicant’s different colors as a batter can distinguish the different indicia whether it is a different color or pattern. The actual contents of the printed matter is not given patentable weight.

 	Wiseman (Figures 1-9) teaches the batter looks at the color coded zone on the front region that matches the color of the batting tee pitch location indicator (Col. 6, Lines 3-32).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Menard with the batter looks at the color coded zone on the front region that matches the color of the batting tee pitch location indicator as taught by Wiseman as a means of training a batter to look at different sections so a training mat that are correlated by color when performing a sports training activity (Wiseman: Col. 6, Lines 3-32).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Menard in in view of Wiseman, further in view of Doyle (20110034263).

	Regarding claim 4, the modified Menard (Figures 1-6) teaches the color-coded zone is a same color as the pitch location indicator (See figure 1), the method further comprising: training a batter to keep a batter's head toward the color-coded zone matching the pitch location indicator color during a swing at the ball on the tee (Para. 0053-0055, 0067-0068).
	It is noted that the claim recitation of “the color-coded zone is a same color as the pitch location indicator” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship,  Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, In the instant case, there is no unobvious functional relationship between the printed matter (the claimed colors) and the substrate (the mat), and there is no new feature of physical structure and no new relation of printed matter to physical structure so that the printed matter (the pitch location indicator and color coded zone) does not patentably distinguish the claimed apparatus (the baseball plate and mat) from the prior art so that the printed matter is not given patentable weight. It is noted that the prior art of Menard discloses different indicia/patterns which is comparable to applicant’s different colors as a batter can distinguish the different indicia whether it is a different color or pattern. The actual contents of the printed matter is not given patentable weight.
 	The modified Menard does not teach training a batter to keep a batter's head stationary.
 	Doyle (Figures 1-13) teaches training a batter to keep a batter's head stationary (Para. 0011-0012).
 	It would have been obvious to one of ordinary skill in the art at the effective efiling date of the claimed invention to provide Menard with training a batter to keep a batter's head stationary as taught by Doyle as a means of teaching a batter to maintain the head in a fixed or stationary position with minimal lateral, left or right, front or back, .

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/13/2021 (directed to claims 1-2 and 4) have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the recitations in claim 1 of “the colored zone indicates to a batter where to look while hitting a ball off of the batting tee placed on a color-coded batting tee pitch location indicator, wherein a batter is trained to look to the colored zone that matches the color-coded batting tee pitch location indicator for a ball” and “for training the batter training the batter to keep their head steady on the color-coded zone on the front region matching the batting tee pitch location indicator color during a swing at the baseball on the batting tee,” it is noted that the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Menard. It is noted that the prior art of Menard teaches the structure batting mat, baseball plate, batting tee, and baseball) and the use of the claimed apparatus is directed to intended use.

	Regarding applicant’s argument that the recitation in claim 4 of “training a batter to keep a batter's head stationary” is not disclosed by the prior art of Doyle because Doyle teaches keeping the head steady while looking at a golf ball, it is noted that the prior art of Doyle (Para. 0003) discloses: “the present invention relates to sports, and more particularly, to a swing training apparatus which alerts the user to head movement during the course of a swing, be it a golf swing or baseball bat swing, and teaches the user muscle memory in order to keep the head in a proper orientation during the swing.” Doyle (Para. 0010) discloses: “it is therefore obvious that in baseball, the head and eyes need to stay in a steady straight and level orientation while the bat is being swung. Applicant's adaption of his training device allows for a hitter to develop such muscle memory.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711